Citation Nr: 0640203	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability of the 
left knee.

2. Entitlement to service connection for central retinal vein 
occlusion with macular edema and hypertensive retinopathy of 
the right eye, as secondary to hypertension.

3. Entitlement to service connection for an anxiety disorder 
as secondary to the service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from March 1963 to 
February 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2003, the Board remanded this case for 
notification and development action.  The case was returned 
to the Board in May 2005.  The appellant's authorized 
representative presented written argument in support of the 
appeal in November 2006. 

FINDINGS OF FACT

1.  The disease of hypertension was first manifested during 
the appellant's active naval service.

2.  The service-connected disease of hypertension caused a 
right eye disability, diagnosed as central retinal vein 
occlusion with macular edema and hypertensive retinopathy of 
the right eye.

3.  Symptomatology of the appellant's service-connected left 
knee disability has exacerbated his anxiety disorder.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 



2.  Entitlement to service connection for central retinal 
vein occlusion with macular edema and hypertensive 
retinopathy of the right eye as secondary to hypertension is 
warranted.  38 C.F.R. § 3.310(a), (b), as amended effective 
October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006). 

3.  Entitlement to service connection for the degree of 
aggravation of an anxiety disorder attributable to a service-
connected left knee disability is warranted.  38 C.F.R. 
§ 3.310(a), (b), as amended effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and assist claimants 
for disability compensation and other benefits under laws 
administered by VA.  The Board's decision in this case 
constitutes a grant of the benefits sought on appeal, and, 
therefore, the Board finds that no further action is required 
to comply with VA's duties to notify and assist the 
appellant.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military, naval, or air service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006). 

Hypertension

Because the question requires medical judgment, the only 
probative evidence on the question of when a disease had 
onset or its early manifestations is competent medical 
evidence.  Likewise, the only probative evidence on the 
question of whether one disorder, physical or mental, caused 
or has worsened a different disorder of an individual is 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(2006).  

A VA staff physician who conducted a VA hypertension 
examination of the veteran stated a medical opinion in 
writing in August 2004 that it is as likely as not that the 
appellant's currently diagnosed hypertension is etiologically 
related to his period of active naval service.  He based his 
conclusion in part on the veteran's elevated blood pressure 
documented in his service medical records.  There is no 
medical opinion in writing of record in the case contrary to 
the opinion of the VA examining physician, which is favorable 
to the appellant's claim for direct service connection for 
hypertension.  Thus, the preponderance of evidence of record 
must be considered as in favor of the claim, and entitlement 
to service connection for hypertension is, therefore, 
established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).    

Right Eye Disability

A VA staff physician who conducted a VA eye examination of 
the veteran stated a medical opinion in writing in September 
2004 that it is "more than likely" that the appellant's 
current right eye disability, diagnosed as central retinal 
vein occlusion with macular edema and hypertensive 
retinopathy of the right eye, was caused by hypertension, for 
which this decision grants service connection.  There is no 
medical opinion in writing of record in the case contrary to 
the opinion of the VA examining physician, which is favorable 
to the appellant's claim for secondary service connection for 
his right eye disability.  Thus, the preponderance of 
evidence of record must be considered as in favor of the 
claim, and entitlement to service connection for central 
retinal vein occlusion with macular edema and hypertensive 
retinopathy of the right eye is, therefore, established.  See 
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).   

Anxiety Disorder

Service connection is in effect for residuals of a left total 
knee replacement, with arthritis, status post arthrotomy and 
bone grafting.  

A VA staff psychologist who conducted a VA mental disorders 
examination of the veteran stated a medical opinion in 
writing in September 2004 that chronic pain which is a 
manifestation of the appellant's service-connected left knee 
disability "contributes 15% to his mental disorder."  Such 
statement is considered to be a medical finding and opinion 
that the appellant's non-service-connected acquired 
psychiatric disorder has been worsened to a measurable degree 
by his service-connected left knee disability.  Therefore, 
the appellant is entitled under the provisions of 38 C.F.R. 
§ 3.310(a), (b), as amended, to a grant of secondary service 
connection for aggravation of an acquired psychiatric 
disorder.      





ORDER

Entitlement to service connection for hypertension on a 
direct basis is granted.

Entitlement to service connection for central retinal vein 
occlusion with macular edema and hypertensive retinopathy of 
the right eye as secondary to hypertension is granted.

Entitlement to service connection for the degree of 
aggravation of an anxiety disorder attributable to a service-
connected left knee disability is granted.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


